OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




12/1/2015                       Hgs \AhtL °s&®                 COANo. 13-13-00382-CR
BREED, STEVEN ERIC            TrletlN^l%2]00533>V                               PD-0861-15
Pursuant to Rule 69.4(a) T.R.A.P^thie,|/reG.ondM.s!feturned to the court of appeals.
                                      "aaKE33^                             Abel Acosta, Clerk
                              13TH COURT OF APPEALS CLERK
                              DORIAN RAMIREZ
                              901 LEOPARD
                              CORPUS CHRISTI, TX 78401
                              * DELIVERED VIA E-MAIL *